Title: To George Washington from John Quincy Adams, 29 October 1798
From: Adams, John Quincy
To: Washington, George



Sir
Berlin 29th October 1798

I have the honor to enclose herewith, a letter from a young Gentleman who bears your name, and who flatters himself with being (though distantly) related to you. He is by birth an Hollander, but of a family originally English, which went over from England, and settled in the United Netherlands, sometime near the beginning of the present century.
At the commencement of the present War, he served in the Dutch troops, and was for some months a prisoner in France; but at the period of the Revolution, which made his country an ally to France, he resigned his Commission and is now desirous, if an opportunity of service should present itself in America, to go there—His superior officers several of whom are here bear honorable testimony to his character and conduct—His rank was that of an Ensign—He expects to spend the Winter here, in the further pursuit of military knowledge—From the favorable account I have had of him, I have not hesitated to comply with his request in transmitting the enclosed letter, and in promising to deliver to him such answer as you may think proper to make to his application.
I am happy, in having this opportunity, to express my warm and cordial participation in the joy, which all true Americans have felt,

upon finding again secured to our Country, the benefit of your important services, by your acceptance of the command of her armies. However much to be regretted, is the occasion, which has again summoned you from your beloved retirement, there is every reason to hope, that the spirit of firmness and dignity which your example has so powerfully contributed to inspire, and maintain, will either obviate the necessity of another struggle for our independence, or once more carry us victoriously and gloriously through it.
I received in London, the Letter which you did me the honor to write me, at Mount Vernon on the 25th of June of the last year, and beg leave to offer you my grateful thanks for the favorable sentiments, which you were pleased to express in it relative to myself, and my continuance in that line of public service, to which I had the honor of being introduced by your choice; a circumstance which I shall always cherish, as one of the most flattering and honorable events of my life.
Renewing the most ardent wishes for your health and happiness, I remain with perfect respect, Sir, your very humble and obedient Servant.
